Citation Nr: 1604345	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In that rating decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation, effective from August 31, 2007.  The Veteran appealed the initial assigned evaluation.

In August 2010, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

In March 2011, the Board issued a decision that denied an initial rating in excess of 50 percent for PTSD.  The Veteran appealed that March 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in a September 2011 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion.

In August 2012 and June 2014, the Board remanded the case for further development.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

From April 31, 2007, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 50 percent for the Veteran's psychiatric disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  Additionally, the Joint Motion did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed). 
VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Joint Motion for Remand, Board obtained more recent VA and Vet Center records in its August 2012 remand.  In a December 2015 brief the Veteran asserted that there is no additional relevant evidence.  See Carter, 26 Vet. App. at 542-43.

The Veteran was provided VA medical examinations in May 2008 and August 2013 and an addendum opinion was rendered in July 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the psychiatric disorder in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Accordingly, VA's duty to assist is met.
Increased Rating

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The rating criteria are as follows, in relevant part.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty   in social, occupational, or school functioning (e.g., few friends, conflicts with   peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The period under review begins April 31, 2007, the date service connection became effective.

A review of the record shows that the Veteran first sought mental health treatment in 2007 from VA.  An initial May 2007 VA mental health intake evaluation report shows the Veteran complained of sleep impairment, difficulty being in public places, anger management and strong startle response.  Mental status examination (MSE) revealed the Veteran had a flattened affect and appeared to be physically anxious (bouncing leg) when discussing events in Vietnam.  There was evidence of startled response, isolation and avoidance, but no other abnormalities were observed on examination.  The Veteran was diagnosed with PTSD and he was assigned a GAF scaled score of 50.  Subsequent VA treatment records showed similar findings. 

The record next contains a December 2007 psychiatric evaluation report from the Vet Center.  The evaluation report shows the Veteran had impaired memory, rapid speech, and disorganized thought process.  The Veteran appeared agitated and restless.  He exhibited symptoms of sleep disturbance and difficulty concentrating, but there was no evidence of delusions, hallucinations, impaired judgement, or suicidal or homicidal thoughts.  The Vet Center examiner opined that the Veteran's symptoms caused a decrease in work efficiency and intermittent periods of inability to perform tasks.  The Veteran had a hard time working with others and he had difficulty working under stressful conditions.  

In May 2008 the Veteran was examined by a VA psychologist.  The examination report shows that he complained of sleep impairment, depressed mood, irritability, nightmares, intrusive thoughts, nervousness, and excessive startled responses.  The Veteran reported instances where he unintentionally struck someone who startled him.  The Veteran stated that he enjoyed working but only where he could work outside and by himself.  He avoided interaction with individuals in management whenever possible.  The Veteran reported that he had a better relationship with his wife and children now, but his relationship with his children had not been good in the past.  He reported that he has experienced a decrease in the severity of his symptomatology since he began taking medication and attending psychotherapy sessions.  The Veteran denied any history of hospitalization for mental health problems. 

MSE revealed that the Veteran was oriented and properly dressed with good personal hygiene.  There was no evidence of communication, speech, concentration, thought process, judgment or abstract thinking impairment.  The examiner did not observe any signs of panic attacks, delusions, hallucinations, or suicidal and homicidal ideations.  The examiner found that the Veteran had an anxious mood, depressed affect and impaired recent memory recall.  The Veteran was diagnosed with PTSD and assigned a GAF scaled score of 50.  The examiner opined that the Veteran had moderate psychiatric impairment, and he concluded that the Veteran's disability due to PTSD caused him reduced reliability and productivity.  The examiner noted that the Veteran would isolate himself from others for two weeks at a time, he had reduced social activity, and he retired from his work because of mental health stress interference. 

In is hearing before the Board in August 2010 the Veteran testified that his symptomatology due to PTSD had improved since the May 2008 VA examination, but he continued to experience symptoms of  irritability, anger management, sleep impairment, nightmares, flashbacks, isolation from others, and occasional panic attacks.  See August 2010 Board hearing transcript page 30.  He testified that he had suicidal thoughts but no intention of acting upon them.  The Veteran's wife testified that the Veteran experienced occasional panic attacks, and she described weekly instances where the Veteran would be overcome by rage and he would scream and yell.

Vet Center records January 2011 to May 2012 show the Veteran demonstrated a continuation of symptoms noted in earlier records, including sleep disturbance, irritability, social isolation, exaggerated startle response, strained relationships with family members, discomfort in crowds and around people he does not know.  He reported, however, that group members are very good friends.  See Vet Center (April 8, 2011).

The Veteran was examined in June 2012 by Dr. Michael Cesta, a psychiatrist who reviewed the medical record and also interviewed the Veteran.  On examination, the Veteran reported "nightmares, flashbacks, an escalated startle response, hypervigilance, paranoia, depression, suicidal ideation, hopelessness, despair, a sense of foreshortened future".  He also reported that he has been married to his wife since 1972, that they share two children, and that he has a "reasonable relationship with his grandchildren".  He also reported that he retired from the railroad due to back problems.  Dr. Cesta opined that the Veteran has been totally disabled due to PTSD since 2007, if not earlier.  Dr. Cesta asserted that the Veteran was only able to work because of a "purposely isolated work environment having virtually no interactions with peers, coworkers, supervisors, or customers."  He further asserted that "on the job, [the Veteran] was aggressive, violent, and dangerous and there are coworkers who have written statements to this effect."  Dr. Cesta stated that "[a]t home, [the Veteran] was unable to engage with his children, isolated within his home environment, unwilling to leave the home to go to any social event, behaving in a paranoid and hypervigilance fashion.  Essentially, [the Veteran] conducted his life as if he had never left Vietnam maintaining the paranoid hypervigilance necessary to survive in that unique environment."  He further opined that the Veteran was "unable to attend any type of social interaction associated with his children or other members of his family . . ."  He concluded that the Veteran's "incapacity to function in any type of interpersonal setting is completely disabling and has led to violence on the job site, social isolation, occupational dysfunction, and the inability to reengage in society in any significant fashion since his return from Vietnam."  MSE showed that the Veteran was cooperative and appropriate, mood was okay, and thought process was normal.  However, the Veteran experienced periods of anger and hopelessness when talking about experiences in Republic of Vietnam, affect was dysthymic and restricted, and thought content contained passive suicidal ideation without plan or intent.  Further, Dr. Cesta assigned a GAF of 45.

Vet Center records from December 2012 to June 2013 show that the Veteran demonstrated a continuation of symptoms noted in earlier records, including irritability, social isolation, exaggerated startle response, and strained relationships with family members.  In March 2013, a counselor reported that the Veteran and his wife are good members for the group and that they contribute appropriately and with insight.  Vet Center (March 7, 2013).

In August 2013 the Veteran was examined by a VA psychologist.  The Veteran reported having an affectionate and trusting relationship with his wife of 42 years and he described having "very good" relationships with his children, siblings, and grandchildren, who he sees almost every day.  He reported that he has about ten close friends with whom he has had meetings with every other Thursday for the past three to four years.  He explained that these friendships are very important to him.  He also stated that he "work[s] with a lot of kids, in the horse world.  I train horses and kids.  I spend quite a bit of time doing that."  He noted that he feels cut off or distant from people "[a]t times, like everybody else . . . [but] I feel pretty connected with that group."  He also rides his horse into the wilderness for up to two weeks at a time.  He reported enjoying these activities and denied loss of interest or participation in them.  He had worked for a railroad company until he retired in 1996, and since retirement, he has worked on his ranch.  He reported that he got along with coworkers but that he had never worked well with supervisors.  He reported was never subjected to formal disciplinary action at his places of employment due to problems with other employees.

The Veteran report daily irritability and outbursts of anger.  He explained that the intensity is "not as powerful as they used to be, I just have this little blow up, and kick something, and go back and finish my job," and duration "depends, I have a really short explosive fuse with myself, not with any family members."  He reported that he avoids family and friends when he is irritable, which is regularly while working on his ranch, but that irritability does not cause him work-related problems.

The Veteran reported exaggerated startle response to unexpected loud noises and people approaching him from behind.  He reported improvement in this, explaining: "It's better now that I'm on my medication . . . I used to scream and swing.  I've hit a lot of people."

As to his mood, he stated that "I feel good if I'm working hard.  I feel better than ever.  If I get down time, I don't feel well.  My brain kicks in and tells me all the stupid things happening in the world."  He reported some depression and feelings of worthlessness, which he quickly relieves with gratifying activities.  He noted that "[t]hinking of family brings mood back."

The examiner reported no evidence a sense of a foreshortened future, readily expressing future orientation and expectation.  Specific future plans include continuing to enjoy his relationships with his wife, children, grandchildren, siblings, and close friends; maintaining the ranch; and "be a better grandpa than I was a dad, I'd like to spoil my grandkids rotten, the grandkids give me a lot of hope."

MSE showed that mood appeared anxious and affect was constricted.  However, the Veteran was coherent, friendly, cooperative, and talkative.  He was oriented times four.  Hygiene was good.  Speech was normal.  There was no evidence of delusions, hallucinations, affective flattening, alogia, avolition or formal thought disorder.  The examiner opined that the Veteran's disability due to PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner assigned a GAF score of 65.  The examiner rendered the following opinions:

- The Veteran's psychiatric disorder will likely have the following adverse effects on his ability to concentrate in an employment setting: (1) his exaggerated startle response to unexpected loud noises and persons approaching him from behind will disrupt his concentration; and (2) in the event of an intrusive distressing recollection, which might occur anywhere from twice a day to none in a month, his ability to concentrate will be impaired for the duration of that recollection.

- The Veteran's psychiatric disorder will likely have the following adverse effect on his ability to interact effectively with coworkers, supervisors, and subordinates: when he becomes angry with himself for making a mistake, he will seek to isolate himself for a brief time to calm down.

- The Veteran's psychiatric disorder will likely have no substantial adverse effect on his ability to be productive and reliably get his work done in an employment setting.

VA treatment records and Vet Center records from September 2013 to July 2015 demonstrate a continuation of symptoms noted in earlier records, including irritability, which the Veteran either denied or reported as under control; disturbance in mood, which ranged from bright, to anxious, and depressed; social isolation; exaggerated startle response; sleep impairment; and strained relationships with family members.  During this time period, the records consistently show that the Veteran was alert and oriented to person, place, time and situation; was not a danger to himself or others; and had normal speech insight, judgment, thought content and process, and capacity for abstract thought.  Additionally, there is no evidence of hallucinations, delusions, homicidal ideation, or cognitive or memory deficits.  Several Vet Center counselors noted that the Veteran was insightful, humorous, and encouraged other group members.  See Vet Center (December 13, 2013; January 13, 2014; June 6, 2014).  During this time period, the records also show two reports of suicidal ideation.  On September 4, 2013, the Veteran reported suicidal thoughts related to his physical limitations.  He explained that the thoughts only last a few minutes and that he never planned or attempted to commit suicide.  On April 21, 2014, the Veteran reported that suicidal ideation goes with his depression but that he has not fear of it as he has strong family ties that prevent him from acting on the thoughts.  Although he reported that he once got a pistol loaded, but talked himself out of taking his life.

In July 2014, a VA examiner opined that there is significant inconsistency between the Dr. Cesta's June 2012 examination and the VA treatment records from 2011 to 2013 and the August 2013 VA examination.  The examiner explained that Dr. Cesta's report shows more symptoms and symptoms of greater severity that the other records.  The examiner concluded that he cannot render an opinion on the cause of the inconsistencies without resorting to speculation because he was not present at the June 2012 examination.

The Veteran was again examined by Dr. Cesta in November 2015.  Dr. Cesta initially noted that the evidence of record does not support the August 2013 VA examiner's opinion, to the extent that the Veteran reported suicidal ideation in April 2014 and symptoms of depression.  Dr. Cesta also noted that the August 2013 VA examiner's assertion that the Veteran runs his own ranch is inaccurate.  Dr. Cesta reported that the Veteran does not do more than 3 to 4 tasks on his farm per year.  Dr. Cesta reported that the Veteran "lack[s] any positive emotions in his life[,] . . . feels extremely detached and estranged from other people[,] lives in a persistently negative emotional state[,] . . . has no interest in any activity, has no hobbies, and does not enjoy his life in any fashion."  The examiner also reported that the Veteran's cognitions are distorted, and that he is "severely impaired regarding his thought processing."  The Veteran denied any plan to commit suicide.  The Veteran's wife reported that he damages farm equipment when he is angry and that he shot a domestic cat after it ruined a screen door.  Dr. Cesta reported escalated anxiety, "chronic suicidality, and periods where he considers killing himself"; severe symptoms of depression, hopelessness, and despair; and that "overall [the Veteran] has reached a plateau where his deterioration has abated leaving him severely and pervasively mentally ill, not institutionalized or planning to harm himself."  Dr. Cesta also stated that the Veteran "has limited interactions with family, friends, and acquaintances because it is difficult for him to tolerate those engagements."  Dr. Cesta concluded that the Veteran is "unable to engage in simple social situations, interpersonal relationships, and was far removed from managing the complex setting of an occupational environment."

In a December 2015 statement, the Veteran's brother reported that he rarely socializes, is extremely jumpy, only sits with his back to a corner, and often paces.

In a December 2015 statement, the Veteran's wife reported that the Veteran has taken a downward turn in November 2013, when the Veteran's longtime Vet Center counselor was fired and replaced by the person who got him fired.  She explained that the Veteran has a short fuse, reporting that he threw a piece of farm equipment after he could not get it to start.  She also reported that he isolates himself and skips family events because they are too crowded, noisy, and loud.

Based on the foregoing evidence, the Board concludes that the findings show that the Veteran's disability does not meet criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD disability has manifested by anxiety, irritability, anger, impaired impulse control, excessive startled responses, hypervigilance, sleep impairment, depression, isolation, and difficulty with relationships.  While the Veteran had subjective complaints of suicidal thoughts, he also reported that he had no intention to act upon his thoughts.  Like impaired recent recall memory, thought process abnormalities, and panic attacks, suicidal ideation occurred in isolation.  The Board finds that these symptoms resulted, at worst, in occupational and social impairment with reduced reliability and productivity.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The GAF assigned over the period under review is also consistent with symptoms and disability picture approximating a 50 percent rating.

Turning to the question of entitlement to a rating higher than 50 percent, the evidence of record is conflicting.  A rating of 70 percent is predicated on occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The medical records generally show impairment in work, family relations, and mood.  However, VA examinations and treatment records show no indication that the Veteran's disability picture manifests with impaired thinking or school.

While the Veteran's exhibits impaired impulse control, excessive startled responses, hypervigilance, depression, isolation, and difficulty with relationships, which are associated with a 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, and a 100 percent rating, which contemplates total occupational and social impairment, such impairment must be "due to" the symptoms listed for the 70 and 100 percent rating levels, "or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, the Veteran's psychiatric disorder does not rise to the 70 or 100 percent level simply because he exhibits some degree of impaired impulse control, excessive startled responses, hypervigilance, depression, isolation, and difficulty with relationships.

Of the symptoms associated with a 70 percent rating, Dr. Cesta and two VA treatment records cited suicidal ideation (without plan or intent), but this is inconsistent with VA outpatient and Vet Center MSE performed at regular intervals over the space of many years in which suicidal ideation was specifically denied; accordingly, while passive suicidal ideation may have been occasionally present it is not shown to have been a significant continuing factor in the Veteran's disability.  MSEs over the space of many years show that the Veteran's speech has been normal.  While the Veteran experiences depression and occasional panic, there is no indication of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  In fact, the Veteran independently attends Vet Center meetings, goes on adventures, works around his ranch, completes his activities of daily living, and even trains children how to ride horses.  Less-severe depression is contemplated in the currently-assigned 50 percent rating.  Similarly, recent recall memory impairment was noted on two VA treatment records in 2007 and 2008; all other statements and records are negative for memory impairment.  The current 50 percent rating contemplates such isolated incidents of short- and long-term memory impairment.  There is no evidence whatsoever of spatial disorientation or neglect of personal hygiene.  The Veteran's spouse described poor impulse control with potential for violence, but VA outpatient treatment, Vet Center, and VA examination records are silent in regard to observed or reported impairment of impulse control or similar symptoms that occur in frequency and severity such as to cause deficiencies at in most areas.  Finally, Dr. Cesta stated the Veteran is no longer engaging in meaningful relationships with his family and acquaintances, but this is disproved by VA outpatient treatment records and examination reports that show the Veteran has reported an affectionate and trusting relationship with his wife of 42 years and described himself as having very good relationships with his children, siblings, and grandchildren, whom he sees almost every day.  The Veteran also has a close group of about ten friends with whom he has regular meetings and he is very good friends with the people in his Vet Center group; he has been cited as insightful, humorous, and encouraging to other group members.  The current 50 percent rating contemplates this degree of difficulty in establishing effective work and social relationships.  The next higher rating, a 70 percent, requires such symptoms as an inability to establish and maintain effective relationships as is not present in this case.

The Board has carefully considered Dr. Cesta's June 2012 and November 2015 examination reports, which show a disability picture in which the Veteran's "incapacity to function in any type of interpersonal setting is completely disabling" and he "lack[s] any positive emotions in his life;" has no interest in any activity, has no hobbies, and does not enjoy his life in any fashion;" [h]is cognitions are distorted, and he is severely impaired regarding his thought processing;" and he has "chronic suicidality."  Dr. Cesta's June 2012 and November 2015 examination reports are completely inconsistent with the numerous VA and Vet Center outpatient treatment reports before and after the examinations, all of which show a much higher functional capacity.  Specifically, with respect to interpersonal relationships the Veteran has consistently reported that he has positive relationships with his wife, adult children, grandchildren, long-time friends, Vet Center friends, and those he works with on his ranch, which include children he trains to ride horses.  With respect to interests, hobbies, sources of happiness, and suicidality, the Veteran reports that he enjoys riding and caring for horses with his wife, training children to ride horses, and taking adventures into the wilderness.  As to suicidality, the Veteran reported that thoughts of death are fleeting and that he would never act on them because of his strong ties to his family.  In fact, he reported that when such thoughts enter his mind, he remembers his family to cheer him up.  Moreover, the Veteran told Dr. Cesta that he did not have any plan or intent to commit suicide; however, Dr. Cesta implied a chronic suicidality.  Lastly, Dr. Cesta's report of cognitive deficits and severely impaired thought processing is completely inconsistent with nearly a decade of Vet Center and VA outpatient records which uniformly show that thought and cognition was normal.  Additionally, Dr. Cesta expressed disagreement with the VA examination in August 2013, characterizing the examination as being inconsistent with his interviews and the evidence of record.  However, as noted above, Dr. Cesta's findings are themselves inconsistent with the numerous MSEs performed during outpatient visits since 2007.  The Board concludes that the examinations by Dr. Cesta are probative of the Veteran's condition on the days each examination was conducted, but are less probative than the hundreds of VA outpatient treatment records and Vet Center records, which span nearly a decade, in depicting the Veteran's actual disability picture throughout the period under review.

In determining the Veteran's functional impairment the Board has considered all psychiatric symptomology, not just the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that VA intends the General Rating Formula to provide a regulatory framework for placing Veterans on a disability spectrum based on their objectively observable symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fec. Cir. 2013) (emphasis added).  Accordingly, in evaluating the Veteran's disability the Board places great probative value on the Veteran's observable symptoms as demonstrated in clinical treatment notes and MSE.

The Board has considered whether the Veteran's psychiatric disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell, 9 Vet. App. 337, 338-39.  As noted above, the threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111, 118.

The schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

The Board has found no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119.

Based on the evidence and analysis above the Board finds the criteria for a rating higher than 50 percent are not met, and the appeal to that extent is denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. at 54.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran seeks a TDIU.  A review of the evidence shows that the requirements are met for referral of the case to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16(b) (2015).  

The Veteran asserts having been unemployed since 1996, when he retired from the railroad due to back problems.  The Veteran currently works on his ranch, but his actual involvement and the quality of his work is unclear.  Specifically, his wife reports that he performs very few tasks and that they are not executed properly or in a timely manner.  She further reports, and the Veteran agrees, that the he has had episodes of anger during which he has destroyed or damaged equipment in frustration.  In 2009, two of the Veteran's former coworkers opined that he did not work well with others but worked better alone, did not tolerate supervision well, had a short temper, and was jumpy.

The Board has found that the Veteran's symptoms do not warrant a higher disability rating; however, the Board also finds that it is at least as likely as not that the Veteran's psychiatric symptoms render him unemployable.  Because he did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After completing any clarification, development or action deemed appropriate, send the case to the Director of Compensation Service for extraschedular evaluation for TDIU under the provisions of 38 C.F.R. § 4.16(b) (2015).

2.  After the development requested above has been completed, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


